THE STATE OF TEXAS
                        MANDATE
             *********************************************
TO THE COUNTY COURT AT LAW OF CHEROKEE COUNTY, GREETING:

        Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 22nd
day of July, 2015, the cause upon appeal to revise or reverse your judgment between

 THE STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION OF N. K.,
                             Appellant

                         NO. 12-15-00024-CV; Trial Court No. 41,263

                                Opinion by Greg Neeley, Justice.

was determined; and therein our said Court made its order in these words:

        “THIS CAUSE came to be heard on the appellate record and briefs filed herein, and the
same being considered, it is the opinion of this court that there was no error in the trial court’s
orders.

       It is therefore ORDERED, ADJUDGED and DECREED that the trial court’s orders for
temporary inpatient mental health services, committing N.K. to the Hospital for a period not to
exceed ninety days, and authorizing the Department to administer psychoactive medications to
N.K. be in all things affirmed, and that this decision be certified to the court below for
observance.”

        WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court
of Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the 5th day of October, 2015.

                       PAM ESTES, CLERK


                       By: _______________________________
                           Chief Deputy Clerk